
	

114 HR 504 IH: Energy Star Program Integrity Act
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 504
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Latta (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To clarify that no express or implied warranty is provided by reason of a disclosure relating to
			 voluntary participation in the Energy Star program, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Energy Star Program Integrity Act. 2.No warrantySection 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) is amended by adding at the end the following new subsection:
			
				(e)No warranty
 (1)In GeneralAny disclosure relating to participation of a product in the Energy Star program shall not create an express or implied warranty or give rise to any private claims or rights of action under State or Federal law relating to the disqualification of that product from Energy Star if—
 (A)the product has been certified by a certification body recognized by the Energy Star program; (B)the Administrator has approved corrective measures, including a determination of whether or not consumer compensation is appropriate; and
 (C)the responsible party has fully complied with all approved corrective measures. (2)ConstrualNothing in this subsection shall be construed to require the Administrator to modify any procedure or take any other action..
		
